Citation Nr: 1000035	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for chronic headaches.  

4.  Entitlement to service connection for abdominal aortic 
aneurysm.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M. A. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel 


INTRODUCTION

The Veteran had active service from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran testified at a hearing in support of his claim in 
March 2008, before the undersigned Acting Veterans Law Judge.  At 
the hearing, he submitted additional private medical evidence 
from Dr. J. C. and waived his right to have the RO initially 
consider this additional evidence.  38 C.F.R. §§ 20.800, 
20.1304(c) (2009).

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On December 7, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of the appeal for the issues of entitlement to 
service connection for arthritis, chronic headaches, abdominal 
aortic aneurysm, sleep apnea, and a seizure disorder was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal with respect to his 
claims for service connection for arthritis, chronic headaches, 
abdominal aortic aneurysm, sleep apnea, and a seizure disorder.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration with regard to those issues.  
Accordingly, the Board does not have jurisdiction to review the 
appeal for the issues of service connection for arthritis, 
chronic headaches, abdominal aortic aneurysm, sleep apnea, and a 
seizure disorder and they are dismissed.


ORDER

The appeal for the claim for service connection for arthritis is 
dismissed.

The appeal for the claim for service connection for chronic 
headaches is dismissed.

The appeal for the claim for service connection for abdominal 
aortic aneurysm is dismissed.

The appeal for the claim for service connection for sleep apnea 
is dismissed.

The appeal for the claim for service connection for a seizure 
disorder is dismissed.


REMAND

The Veteran contends that his hypertension was caused by his 
service-connected PTSD.  Alternatively, he claims that his 
hypertension may be related to exposure to herbicides.  

A disability can be service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  In addition, secondary service connection may 
also be established by any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In December 2006, Dr. J. C., a private physician, stated that the 
Veteran's PTSD symptoms "... contribute to his high blood pressure 
being hard to control."  At his March 2008 Travel Board hearing, 
the Veteran testified that he was diagnosed with hypertension 
four or five months after he was diagnosed with PTSD.  He 
provided a February 2008 statement from Dr. J. C., who concluded 
that PTSD "...certainly has made treating his blood pressure 
harder."  In a February 2008 statement, the Veteran's 
representative asked that the case be remanded so that the 
Veteran could be afforded a VA examination before his claim was 
adjudicated.  At his March 2008 Travel Board hearing, his 
representative withdrew the request for a remand because the 
Veteran was submitting private medical evidence from Dr. J. C 
that was favorable to his claim.  Regardless of this withdrawal, 
the case is remanded for a VA examination, as discussed below.  

The Veteran's testimony regarding when he was diagnosed with 
hypertension and the two statements from Dr. J. C. provide 
evidence in favor of his claim.  However, Dr. J. C.'s letters do 
not expressly state that the Veteran's PTSD caused his 
hypertension or caused it to increase in severity.  Dr. J. C. 
simply states that PTSD contributes to the hypertension, and 
makes it more difficult to treat.  Dr. J. C. has provided an 
indication that the Veteran's hypertension may be associated with 
a service-connected disability, and the Board lacks sufficient 
medical evidence to decide this claim.  As a result, the case 
must be remanded so that the Veteran can undergo a VA 
examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
To decide this claim, the Board requires a medical opinion as to 
whether the Veteran's service-connected PTSD caused his 
hypertension, or, if it did not cause it, whether PTSD made the 
hypertension increase in severity.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current nature, extent, and 
etiology of his hypertension.  Prior to the 
examination, the claims folder must be made 
available to the examiner for review.  A 
notation to the effect that this record 
review took place must be included in the 
report of the examiner.  All appropriate 
tests and studies (and consultations, if 
warranted) should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner is asked to state whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran's hypertension was 
caused by his service-connected PTSD or; 
whether his PTSD caused his hypertension to 
increase in severity.  The examiner must set 
forth all examination findings, along with 
the complete rationale for the conclusions 
reached in the examination report.  

Furthermore, if the examiner cannot provide 
an etiology opinion without resorting to 
speculation, the examiner must so state, and 
provide a rationale for why he or she cannot 
opine without speculating.  

2.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


